Exhibit 23.2 Independent Auditors’ Consent The Board of Directors Martin Midstream GP LLC: We consent to the incorporation by reference in the registration statements (No.333-148146 ,No. 333-117023 and No. 333-171028) on Form S-3 and (No.333-140152) on Form S-8 of Martin Midstream Partners L.P. and subsidiaries of our report dated March 5, 2012, with respect to the consolidated balance sheets of Waskom Gas Processing Company and Subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of income, partners’ capital, and cash flows for each of the years in the three-year period ended December 31, 2011, which report appears in the December31, 2011 annual report on Form 10-K of Martin Midstream Partners L.P. /s/ KPMG LLP Shreveport, Louisiana March 5, 2012
